      Case 5:20-cv-00354-TES-CHW Document 246 Filed 02/05/21 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


WASEEM DAKER,

        Plaintiff,
                                                         CIVIL ACTION NO.
v.                                                     5:20-cv-00354-TES-CHW

ANDREA OWENS, et al.,

        Defendants.

                        ORDER DENYING DAKER’S MOTIONS



        On January 26, 2021, the Court adopted the well-reasoned and overall excellent

 Recommendation from the Magistrate Judge and dismissed Plaintiff Waseem Daker’s

 (“Daker”) case with prejudice [Doc. 240] under 28 U.S.C. § 1915 and Federal Rule of

 Civil Procedure 11 as a sanction for lying to the Court about his eligibility for in forma

 pauperis status in this case (and other cases as well). Five days later, the Court received

 four motions, [Doc. 242]; [Doc. 243]; [Doc. 244]; [Doc. 245], requesting the Court to

 provide Plaintiff with copies of various affidavits, records, and cases, and an extension

 of the already-passed deadline to file objections to the United States Magistrate Judge’s

 Recommendation [Doc. 239].

        First, the Court will address Daker’s Motion for Extension of Time to File

 Objections [Doc. 245] to the Recommendation. As mentioned above, the Magistrate

 Judge issued a Recommendation [Doc. 239] that Daker’s case be dismissed with
      Case 5:20-cv-00354-TES-CHW Document 246 Filed 02/05/21 Page 2 of 6




prejudice on January 5, 2021. Consistent with 28 U.S.C. § 636, the Magistrate Judge

informed the parties that they had 14 days to file objections to the Recommendation.

[Doc. 239, p. 15]. The Court did not receive Daker’s request for an extension to file

objections to the Magistrate Judge’s Recommendation until February 1, 2021, well after

the 14-day period lapsed.

       The “prison mailbox rule” provides that a pro se prisoner’s document is deemed

filed on the date the prisoner delivers the document to prison authorities for delivery

rather than on the date the document is received by the Court. Houston v. Lack, 487 U.S.

266, 270-71 (1988); see also Garvey v. Vaughn, 993 F.2d 776, 783 (11th Cir. 1993) (holding

that for pro se prisoners, “the date of filing shall be that of delivery to prison officials of a

complaint or other papers destined for district court for the purpose of ascertaining

timeliness”). The rule protects prisoners who “cannot take the steps other litigants can

take to monitor the processing of their [filings] and to ensure that the court clerk

receives and stamps [them] before the . . . deadline” and who “have no choice but to

entrust the forwarding” of their filings “to prison authorities whom [they] cannot

control or supervise and who may have every incentive to delay.” Houston, 487 U.S. at




                                                   2
      Case 5:20-cv-00354-TES-CHW Document 246 Filed 02/05/21 Page 3 of 6




271. If the mailbox rule applies, then Daker’s motion for an extension of time to object

was timely as he allegedly signed the document on January 15th, 2021.1

        But, but by its own terms, the prison mailbox rule does not apply to documents

mailed from outside the prison. Garvey, 993 F.2d at 782 n.15 (“Houston is restricted to

federal court filings; a notice of appeal given to prison authorities for delivery to a

person or entity other than a federal court is not included in ‘Houston’s mailbox rule.’”);

see also Houston, 487 U.S. at 272-73 (holding that the mailbox rule would only apply if

the notice of appeal was delivered to prison authorities to be forwarded to the district

court) (emphasis added); Wilder v. Chairman of Cent. Classification Bd., 926 F.2d 367, 370

(4th Cir. 1991), cert. denied, 502 U.S. 832 (1991) (holding that the mailbox rule would not

apply where prisoner delivered notice of appeal to a friend who was supposed to

forward notice to district court).

        Here, the United States Postal Service envelope that Daker (or, perhaps, a friend

of his) used to mail in his documents clearly shows the origin zip code to be “30328.”




1The Court notes that Daker’s motion has a blank line for his signature and other blank lines for the date
the document was signed and even includes a jurat that has not been filled in. However, Daker attached a
hand-written verification [Doc. 245, p. 4] to the unsigned and undated motion. [Doc. 245, pp. 1–3]. While
this is very on-brand for Daker, the Court will nonetheless assume that Daker actually saw the motions
that he filed as opposed to merely mailing his pre-signed verification to an outside source to attach to
them.



                                                    3
         Case 5:20-cv-00354-TES-CHW Document 246 Filed 02/05/21 Page 4 of 6




[Doc. 245-1, p. 2]. “30328” is the zip code assigned to Sandy Springs, Georgia.2 Daker is

housed at Smith State Prison in Glennville, Georgia, over 200 miles southeast of Sandy

Springs.3 The origin zip code on the envelope shows that Daker did not deliver these

documents to prison authorities for mailing; rather, someone mailed the documents

from outside of the prison system using USPS priority 2-day mail, costing the mailer

$7.95. [Doc. 245-1, p. 2]. Further, the envelope contains a tracking number4 that easily

confirms it was mailed on January 26 from the Sandy Springs area, and the Court

received it on February 1st.

           Since Daker did not deliver his documents to prison authorities for them to

forward to the Court, but instead relied on someone outside of the prison system to

mail them for him, the prison mailbox rule simply does not apply to Daker. Houston,

487 U.S. at 272-73; Garvey, 993 F.2d at 782 n.15. The policies underlying the prison

mailbox rule are not implicated when someone outside the prison mails a prisoner’s



2The Court takes judicial notice that “30328” is an Atlanta-area zip code associated with the Sandy
Springs area. See FED. R. EVID. 201(b)(2) (noting that a court may take judicial notice of a fact whose
accuracy “can be accurately and readily determined from sources whose accuracy cannot reasonably be
questioned.”). But, Daker placed a Glennville, Georgia, return address on the envelope (the location of
Smith State Prison where he is currently housed), even though the documents were not mailed from that
location.

3   The Court also takes judicial notice of this fact.

4The USPS tracking number taken from Daker’s envelope is “9505 5107 1098 1026 7020 17.” A quick
search on the USPS “Track Package” feature shows that this envelope originated in the Atlanta area and
went from Atlanta to the courthouse in Macon. See Tracking Package with Tracking Number “9505 5107
1098 1026 7020 17,” https://www.usps.com/ (enter tracking number in the “Enter Tracking Number(s)”
box and then click on “Tracking History”).

                                                         4
     Case 5:20-cv-00354-TES-CHW Document 246 Filed 02/05/21 Page 5 of 6




documents directly to a court on their behalf. When Daker chose to go outside of the

prison system to mail his documents to the Court, he forfeited any potential reliance on

the prison mailbox rule and took the risk that the documents may not arrive before the

deadline.

       Because the prison mailbox rule does not apply here, the deadline for Daker to

file a request for an extension of time to file objections was January 25, 2021, which

includes the 14-day objection period provided for in the January 5th Recommendation

[Doc. 239] plus three mailing days (each way) as provided for in Federal Rule of Civil

Procedure 6(d). Since Daker failed to get his Motion for Extension of Time to File

Objections [Doc. 245] to the Court before the time to object expired, it is DENIED.

       Next, because the Court denied Daker’s Motion for Extension of Time, his other

three motions are also due to be denied as they relate to his objections, and the

objections period has now passed. Therefore, the Court DENIES as moot Daker’s

Motion for Copies of IFP Affidavits [Doc. 242], Motion for Copies of Records Judicially

Noticed [Doc. 243], and Motion for Access to Case Authorities [Doc. 244].

       In sum, the Court DENIES Daker’s Motion for Extension of Time to File

Objections [Doc. 245], Motion for Copies of IFP Affidavits [Doc. 242], Motion for Copies

of Records Judicially Noticed [Doc. 243], and Motion for Access to Case Authorities

[Doc. 244]. Further, because Daker failed to object to the Magistrate Judge’s

Recommendation in accordance with the time limits prescribed by 28 U.S.C. § 636(b)(1),


                                             5
     Case 5:20-cv-00354-TES-CHW Document 246 Filed 02/05/21 Page 6 of 6




he has waived the right to challenge on appeal the Court’s ruling based on factual and

legal conclusions to which no objection was timely made. See 11th Cir. R. 3–1.

      SO ORDERED, this 5th day of February, 2021.

                                         S/Tilman E. Self, III
                                         TILMAN E. SELF, III, JUDGE
                                         UNITED STATES DISTRICT COURT




                                           6
